DETAILED ACTION
This Office action is in response to the Application filed on February 28, 2020. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

ones of the polygons” corresponds to one of the polygons, one or more of the polygons, or both, which renders the claim indefinite.   
For examination purposes examiner has interpreted the claimed “ones of the polygons” as “one or more of the polygons”.
Claims 2-9 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 10, in Ln. 12-13, recites “associating ones of the polygons to a building footprint”. However, the examiner cannot clearly ascertain if the claimed “ones of the polygons” corresponds to one of the polygons, one or more of the polygons, or both, which renders the claim indefinite.   
For examination purposes examiner has interpreted the claimed “ones of the polygons” as “one or more of the polygons”.
Claims 11-16 are rejected by virtue of being dependent upon rejected base claim 10.
Claim 17, in Ln. 15-16, recites “associating ones of the polygons to a building footprint”. However, the examiner cannot clearly ascertain if the claimed “ones of the polygons” corresponds to one of the polygons, one or more of the polygons, or both, which renders the claim indefinite.   
For examination purposes examiner has interpreted the claimed “ones of the polygons” as “one or more of the polygons”.
Claims 18-20 are rejected by virtue of being dependent upon rejected base claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Snyder et al. (U.S. PG Publication No. 20130300740 A1), hereafter referred to as Snyder.

Regarding claim 1, Snyder discloses an automated method for identifying a material in an image (Par. [0045-59]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image), comprising:
accessing multispectral spacecraft images for a geographic area, each image having a viewpoint direction (Par. [0003-4]: to investigate an object or structure, it is known to interrogate the object or structure and collect data resulting from the interrogation… The interrogation will typically be a scan by a beam of energy propagated under controlled conditions. Other types of scanning include passive scans, such as algorithms that recover point cloud data from video or camera images. The results of the scan are stored as a collection of data points, and the position of the data points in an arbitrary frame of reference is encoded as a set of spatial-coordinates. In this way, the relative positioning of the data points can be determined and the required information extracted from them… Data having spatial coordinates may include data collected by electromagnetic sensors of remote sensing devices, which may be of either the active or the passive types. Non-limiting examples include LiDAR (Light Detection and Ranging), RADAR, SAR (Synthetic-aperture RADAR), IFSAR (Interferometric Synthetic Aperture Radar) and Satellite Imagery; Par. [0081-82]: image files can be reconstructed… different types data is gathered. In particular, the compressed image files for the height maps and the surface color maps, the approximate model which references these maps, as well as possible surface classification parameters are transmitted to the rendering module or processor (not shown)… based on the view distance and angle (e.g. zoom views, side view, etc.), the images are extracted to an appropriate resolution; Par. [0100-104]: classification methods can use different inputs, such as the signal strength of return associated with points in a point cloud, and IR or other imagery spectrums… the display of the data is interactive. A user, for example, may want to view a 3D model of one or more objects from different perspectives. The user may also want to extract different types of information from the model. The amount and variety of spatial data is available… A 3D UI is provided to address some these difficulties. A 3D UI is a user interface that can present objects using a 3D or perspective view; Par. [0117-3D UI software engine module 266 coordinates the user input for pointing or directing the position of the pointer 304 with the 3D GPU module 268. Then, the 3D GPU integrates the 3D model of the building 292, the position of the pointer 304… if, for example, the pointer 304 moves across the display 272 (e.g. in 2D) towards the protruding vents 298, based on the current perspective viewpoint of the building 292 on the display 272, then the pointer 304 would be considered moving further "into" the screen in 3D… From the perspective viewpoint, some of the pixels representing the wall 296 on the display 272 would be considered closer, while other pixels would be considered further away. For example, the further the pointer 304 moves "into" the screen (e.g. away from the perspective viewpoint), the lower the magnitude of the haptic response… the wall 296 closer towards the perspective viewpoint, then the magnitude of the haptic response will correspondingly increase. As discussed earlier, the haptic response can be a buzzing or vibrating type tactile feedback… if the pointer 304 moves along the same polygon, it is further determined if the position of the pointer 304 in the 3D model changes in depth. In other words, it is determined if the pointer 304 is moving further away or closer from the perspective point of view of the 3D model as shown on the display 272; Par. [0152]: scene 470 includes different instances of the models or objects. For example, a scene can be of a street, lined with buildings on the side, and cars positioned on the street. The area of the scene that is viewed, as well as from what perspective, is determined by the "camera" 490. The camera 490 represents the location and perspective from the user's point of view, which will determine what is displayed on the screen; Par. [0180-angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; Par. [0199-211]: video frames can be presented within a 3D view that shows the frames from the vantage point of the view, which can further be rotated around because video frames exist from multiple angles for a given view. The 3D view is not constrained to be presented from viewpoints and camera angles that correspond to the original sensor angles… building models are stored in a database and transmitted over a network to a remove viewing device. A user would `virtually` view the scene from a viewpoint standing on the street, in front of one of the buildings… system and method for geospatial navigation facilitates user interaction with geospatial datasets in 3D space… geospatial data refers to polygonal data comprising ground elevation, potentially covering a wide area It can also refer to imagery data providing ground covering; 3D features and building polygonal models; volumetric data such as point clouds, densities, and data fields; vector datasets such as networks of roadways, area delineations, etc.; and combinations of the above… In geospatial navigation system, objects, preferably all objects, in the 3D scene become interactive. In other words, objects can be selected through a pointer or cursor… Upon selecting an object, the viewpoint of the display can be precisely focused on the selected object; accessing multispectral spacecraft images for a geographic area (e.g. results of image scans of geographic areas, including geospatial datasets in 3D space, in which geospatial data includes imagery data providing ground covering (i.e. a geographic area), are stored as a collection of data points encoded as a set of spatial-coordinates, for example, and available to be accessed (i.e. retrieved, extracted, input, used, etc.) by a viewing system (i.e. accessing images for a geographic area), including data collected by electromagnetic sensors of remote sensing devices, including LiDAR (Light Detection and Ranging), RADAR, SAR (Synthetic-aperture RADAR), IFSAR (Interferometric Synthetic Aperture Radar), Satellite Imagery (i.e. spacecraft), or other imagery spectrums (i.e. multispectral spacecraft images), for example), each image having a viewpoint direction (e.g. video frames (i.e. images, photographs, etc.) are presented within a 3D view that shows the frames from the vantage point of the view (i.e. viewpoint), which can further be rotated around because video frames exist from multiple angles (i.e. directions, orientations, etc.) for a given view (i.e. each image having a viewpoint direction) when each of the raster (i.e. pixel) image fragment is mapped onto the 3D model surface and viewed from a variety of perspective viewpoints, as indicated above), for example);
accessing building footprint data and elevation data for the geographic area (Par. [0054-56]: the features extracted from the software 28 may be stored as data objects in an "extracted features" database 30 for future retrieval and analysis. For example, features (e.g. buildings… that have been extracted from the data (e.g. point cloud) 26 are considered separate entities or data objects, which are stored the database 30… the memory 24 is a database 520 storing one or more base models… Each base model within the base model database 520 comprises a set of data having spatial coordinates, such as those described with respect to data 26… An objects database 521 is also provided to store objects associated with certain base models. An object, comprising a number of data points, a wire frame, or a shell, has a known shape and known dimensions. Non-limiting examples of objects include buildings… The objects may include those features that have been extracted from the data having spatial coordinates 26 and stored in the extracted features database 30; Par. [0115]: display 272 shows an image of a budding 292 beside a road 300. It can be appreciated that the image of the building 292 and road 300 are generated or derived from 3D model of point cloud data. In other words, the three dimensional shape of the building 292 and the road 300 are known… As described earlier with respect to FIGS. 5 and 6, there may be a 3D model of the building 292 represented by polygonal surfaces; Par. [0179-180]: module 710 extract the raster image (e.g. collection of pixels) of the building wall and associated with the corresponding surface of the 3D building model. The extracted raster images can also be considered image fragments, as they are typically portions of the image that correspond to a surface… The video surface mapping module 710 outputs a data stream 712 of raster image fragments associated with each surface. In particular, the data stream includes the surface 716 being modified (e.g. the location and shape of the surface on the 3D model) as well as the related processed video data 714. The processed video data 714 includes the extracted raster image fragments corresponding to the surface 716, as well as the angle of incidence between the camera sensor and the surface of the real object; Par. [0201-206]: a street scene is being rendered in 3D on a computer screen. This scene could be derived, for instance, from building models extracted from video or LiDAR, using method described above. The building models are stored in a database and transmitted over a network to a remove viewing device… geospatial navigation facilitates user interaction with geospatial datasets in 3D space… geospatial data refers to polygonal data comprising ground elevation; accessing building footprint data and elevation data for the geographic area (e.g. building models are stored in a database (i.e. memory) and transmitted over a network in order to be accessed (i.e. retrieved, extracted, input, etc.) by a viewing system, such as a remote viewing device, including geospatial datasets in 3D space (i.e. accessing data for the geographic area), in which geospatial data includes imagery data providing ground covering (i.e. the geographic area), location and shape (i.e. footprint, layout, contour, boundary, etc.) of the surface on the 3D model, including surfaces of buildings, and data comprising ground elevation (i.e. elevation data), which are stored as a collection of data points encoded as a set of spatial-coordinates, as indicated above), for example);
clipping the elevation data using the building footprint data to determine building heights (Par. [0059]: generating a height map or bump map for an image based on data with spatial coordinates… Module 50 is for classifying materials of an object shown in an image, whereby the image is associated with at least one of a height map and a color map… Module 54 includes a 3D clipping module 58; Par. [0129-137]: traditional two-dimensional planes may be displayed as windows in a 3D environment. This operation is generally referred to as windowing… the window is a rectangular area of the screen where data or information is displayed in 2D. Furthermore, in a window, the data or information is displayed within the boundary of the window but not outside (e.g. also called clipping)… The desired effect is to present a 2D window so it visually appears on a 3D plane within a 3D scene or environment. A typical approach is to render the window content to a 2D pixel buffer, which is then used as a texture map within the Graphics Processing Unit (GPU) to present the window in a scene. In particular, the clipping of data or information is done through 2D rectangles in a pixel buffer… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex. This results in four vectors (e.g. vectors 369, 370, 371, 372) at each corner normal to the window plane. At block 400, for each boundary line, compute a clipping plane defined by the vector of the boundary line and at least one normal vector intersecting a vertex also lying on the boundary line. This results in four clipping plane that intersect each of the boundary lines. At block 402, the "3D" objects are displayed in the window plane; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; clipping the elevation data using the building footprint data to determine building heights (e.g. building models stored in a database and transmitted over a network in order to be 
determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis;
attaching ones of [one or more of] the polygons to a building footprint of a building in the geographic area; and
identifying materials in the polygons associated with each building (Par. [0006]: visualization of point cloud data can reveal to the human eye a great deal of information about the various objects which have been scanned. Information can also be manually extracted from the point cloud data and represented in other forms such as 3D vector points, lines and polygons, or as 3D wire frames, shells and surfaces; Par. [0045-68]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image… one or more surfaces in the 3D models are identified and the materials of the surfaces are classified using the height map, or the color map, or both (e.g. using module 50). At block 80, based on at least one of the 3D model, the height map, the color map, and the material classification, one or more haptic user interface responses are generated (e.g. using module 52)… point cloud 100 is made of many data points 102, each having spatial coordinates, as well as other data attributes (e.g. RGB data, intensity data, etc.). At FIG. 5(b), a dense polygonal representation 104 is formed from the point cloud 100. The dense polygonal representation 104 is usually formed from many polygons 106, comprising edges or lines 108… for each pixel in the image 118, the closest data point from the point cloud 100 is identified. For example, for pixel 122, the closest data point is point 124. Turning to FIG. 5(f), an elevation view 126 of the polygon 114 is shown. As discussed above, pixels represent portions of the polygons. The pixel 122 represents a portion of the polygon 114. The height of the closest data point 124, as measured from above the location of the pixel 122 on the surface of the polygon 114, is determined. In this example, the height is H1. Therefore, as shown in FIG. 5(g), the height value H1 (130) is associated with the pixel 122 in the image 118; Par. [0078-86]: a shell surface or 3D model of the extracted object is generated, comprising a dense polygon representation. At block 170, polygon reduction is applied to the dense polygon representation, thereby reducing the number of polygons. At block 172, the model or shell of the object, having a reduced number of polygons, is represented as a collection of pixels comprising an image… height mapping and the color mapping can also be applied to determine or classify the materials of objects. Generally, based on the color of a surface, the height or texture of surface, and the type of object, the type of material can be determined. For example, if the object is known to be a wall that is red and bumpy, then it can be inferred or classified that the wall material is brick… computer executable instructions are provided for classifying material… inputs 182 include an image with at least one of color mapping or height mapping, whereby the image is of an object, and a point cloud representing at least the object… the computing device 20 determines the type of object based on feature extraction of the point cloud. The type of object may be categorized in the objects database 521. Examples of object types, as well has how they are determined, are provided at block 186. In particular, an object, such as a building wall, is identified if the structure is approximately perpendicular to the ground. In another example, a building roof can be identified if it is approximately perpendicular to a building wall, or is at the top of a building structure; Par. [0120-137]: the material or texture classification (e.g. based on color mapping and height mapping), and the height mapping that are associated with a polygon surface on the building model, can also be… represented… the wall 296 is represented by the polygon model 302 comprising two triangles (e.g. polygons)… Associated with the polygon model 302 is a height map or bump map 310 of the wall 296 and a color map 312 of the wall 296. The wall surface, according to the height map 310, is flat… the computing device 258 display on the screen 272 a 2D image of a 3D model or object, whereby the 3D model is composed of multiple polygon surfaces… the computing device 258 may also determine if there is a material classification associated with the polygon (block 346)… to form the clipping planes, at each vertex, the cross product of the boundary lines intersecting the corner are calculated to determine a normal vector. For example, at vertex 362, the cross product of the two vectors defined by lines 366 and 367 is computed to determine the normal vector 370. In a similar manner, the vectors 371, 372, and 369 are computed. These four vectors 369, 370, 371, 372 are normal to the plane of the window 360. A clipping plane, for example, clipping plane 375, can be computed by using the geometry equations defining lines 370 and 367. In this way, the plane equation of the clipping plane 375 can be calculated… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis (e.g. video frames (i.e. the images, photographs, etc.) are presented within a 3D view that shows the frames from the vantage point of the view (i.e. viewpoint), in which video frames exist from multiple angles (i.e. viewpoints, directions, orientations, etc.) for a given view (i.e. based on the viewpoint direction) when each of the raster image fragment is mapped onto the 3D 

claim 2, claim 1 is incorporated and Snyder discloses the method (Par. [0045-59]) wherein accessing building footprint data and structural elevation data comprises retrieving building footprint data from a shape file and retrieving elevation data in a raster from a digital surface model (Par. [0054-56]: the features extracted from the software 28 may be stored as data objects in an "extracted features" database 30 for future retrieval and analysis. For example, features (e.g. buildings… that have been extracted from the data (e.g. point cloud) 26 are considered separate entities or data objects, which are stored the database 30… the memory 24 is a database 520 storing one or more base models… Each base model within the base model database 520 comprises a set of data having spatial coordinates, such as those described with respect to data 26… An objects database 521 is also provided to store objects associated with certain base models. An object, comprising a number of data points, a wire frame, or a shell, has a known shape and known dimensions. Non-limiting examples of objects include buildings… The objects may include those features that have been extracted from the data having spatial coordinates 26 and stored in the extracted features database 30; Par. [0115]: display 272 shows an image of a budding 292 beside a road 300. It can be appreciated that the image of the building 292 and road 300 are generated or derived from 3D model of point cloud data. In other words, the three dimensional shape of the building 292 and the road 300 are known… As described earlier with respect to FIGS. 5 and 6, there may be a 3D model of the building 292 represented by polygonal surfaces; Par. [0179-180]: module 710 extract the raster image (e.g. collection of pixels) of the building wall and associated with the corresponding surface of the 3D building model. The extracted raster images can also be considered image fragments, as they are typically portions of the image that correspond to a surface… The video surface mapping module 710 outputs a data stream 712 of raster image fragments associated with each surface. In particular, the data stream includes the surface 716 being modified (e.g. the location and shape of the surface on the 3D model) as well as the related processed video data 714. The processed video data 714 includes the extracted raster image fragments corresponding to the surface 716, as well as the angle of incidence between the camera sensor and the surface of the real object; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; wherein accessing building footprint data and structural elevation data comprises retrieving building footprint data from a shape file and retrieving elevation data in a raster from a digital surface model (e.g. building models are stored in a database (i.e. memory) and transmitted over a network in order to be accessed (i.e. retrieved, extracted, input, etc.) by a viewing system, such as a remote viewing device, including geospatial datasets (i.e. data files) in 3D space (i.e. accessing data for the geographic area), in which geospatial data 

Regarding claim 4, claim 1 is incorporated and Snyder discloses the method (Par. [0045-59]) wherein the clipping the elevation data is performed for each building before determining polygons representing visible side faces of each building (Par. [0059]: generating a height map or bump map for an image based on data with spatial coordinates… Module 50 is for classifying materials of an object shown in an image, whereby the image is associated with at least one of a height map and a color map… Module 54 includes a 3D clipping module 58; Par. [0129-137]: traditional two-dimensional planes may be displayed as windows in a 3D environment. This operation is generally referred to as windowing… the window is a rectangular area of the screen where data or information is displayed in 2D. Furthermore, in a window, the data or information is displayed within the boundary of the window but not outside (e.g. also called clipping)… The desired effect is to present a 2D window so it visually appears on a 3D plane within a 3D scene or environment. A typical approach is to render the window content to a 2D pixel buffer, which is then used as a texture map within the Graphics Processing Unit (GPU) to present the window in a scene. In particular, the clipping of data or information is done through 2D rectangles in a pixel buffer… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex. This results in four vectors (e.g. vectors 369, 370, 371, 372) at each corner normal to the window plane. At block 400, for each boundary line, compute a clipping plane defined by the vector of the boundary line and at least one normal vector intersecting a vertex also lying on the boundary line. This results in four clipping plane that intersect each of the boundary lines. At block 402, the "3D" objects are displayed in the window plane; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; wherein the clipping the elevation data is performed for each building before determining polygons representing visible side faces of each building (e.g. building models stored in a database and transmitted over a network in order to be accessed by a viewing system, such as a remote viewing device, including geospatial datasets in 3D space, in which geospatial data includes imagery data providing ground covering (i.e. the geographic area), location and shape (i.e. footprint, layout, contour, boundary, etc. ) of the surface on the 3D model, including surfaces of objects, such as buildings, and 

Regarding claim 5, claim 1 is incorporated and Snyder discloses the method (Par. [0045-59]) wherein determining polygons representing visible side faces of each building comprises:
computing unit normal vectors for each side of each building; and
calculating visible side polygons of each building based on the viewpoint direction using vector analysis (Par. [0006]: visualization of point cloud data can reveal to the human eye a great deal of information about the various objects which have been scanned. Information can also be manually extracted from the point cloud data and represented in other forms such as 3D vector points, lines and polygons, or as 3D wire frames, shells and surfaces; Par. [0045-68]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image… one or more surfaces in the 3D models are identified and the materials of the surfaces are classified using the height map, or the color map, or both (e.g. using module 50). At block 80, based on at least one of the 3D model, the height map, the color map, and the material classification, one or more haptic user interface responses are generated (e.g. using module 52)… point cloud 100 is made of many data points 102, each having spatial coordinates, as well as other data attributes (e.g. RGB data, intensity data, etc.). At FIG. 5(b), a dense polygonal representation 104 is formed from the point cloud 100. The dense polygonal representation 104 is usually formed from many polygons 106, comprising edges or lines 108… for each pixel in the image 118, the closest data point from the point cloud 100 is identified. For example, for pixel 122, the closest data point is point 124. Turning to FIG. 5(f), an elevation view 126 of the polygon 114 is shown. As discussed above, pixels represent portions of the polygons. The pixel 122 represents a portion of the polygon 114. The height of the closest data point 124, as measured from above the location of the pixel 122 on the surface of the polygon 114, is determined. In this example, the height is H1. Therefore, as shown in FIG. 5(g), the height value H1 (130) is associated with the pixel 122 in the image 118; Par. [0078-86]: a shell surface or 3D model of the extracted object is generated, comprising a dense polygon representation. At block 170, polygon reduction is applied to the dense polygon representation, thereby reducing the number of polygons. At block 172, the model or shell of the object, having a reduced number of polygons, is represented as a collection of pixels comprising an image… height mapping and the color mapping can also be applied to determine or classify the materials of objects. Generally, based on the color of a surface, the height or texture of surface, and the type of object, the type of material can be determined. For example, if the object is known to be a wall that is red and bumpy, then it can be inferred or classified that the wall material is brick… computer executable instructions are provided for classifying material… inputs 182 include an image with at least one of color mapping or height mapping, whereby the image is of an object, and a point cloud representing at least the object… the computing device 20 determines the type of object based on feature extraction of the point cloud. The type of object may be categorized in the objects database 521. Examples of object types, as well has how they are determined, are provided at block 186. In particular, an object, such as a building wall, is identified if the structure is approximately perpendicular to the ground. In another example, a building roof can be identified if it is approximately perpendicular to a building wall, or is at the top of a building structure; Par. [0120-137]: the material or texture classification (e.g. based on color mapping and height mapping), and the height mapping that are associated with a polygon surface on the building model, can also be… represented… the wall 296 is represented by the polygon model 302 comprising two triangles (e.g. polygons)… Associated with the polygon model 302 is a height map or bump map 310 of the wall 296 and a color map 312 of the wall 296. The wall surface, according to the height map 310, is flat… the computing device 258 display on the screen 272 a 2D image of a 3D model or object, whereby the 3D model is composed of multiple polygon surfaces… the computing device 258 may also determine if there is a material classification associated with the polygon (block 346)… to form the clipping planes, at each vertex, the cross product of the boundary lines intersecting the corner are calculated to determine a normal vector. For example, at vertex 362, the cross product of the two vectors defined by lines 366 and 367 is computed to determine the normal vector 370. In a similar manner, the vectors 371, 372, and 369 are computed. These four vectors 369, 370, 371, 372 are normal to the plane of the window 360. A clipping plane, for example, clipping plane 375, can be computed by using the geometry equations defining lines 370 and 367. In this way, the plane equation of the clipping plane 375 can be calculated… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; wherein determining polygons representing visible side faces of each building comprises: computing unit normal vectors for each side of each building; and calculating visible side polygons of each building based on the viewpoint direction using vector analysis (e.g. video frames (i.e. the images, photographs, etc.) are presented within a 3D view that shows the frames from the vantage point of the view (i.e. viewpoint), in which video frames exist from multiple angles (i.e. viewpoints, directions, orientations, etc.) for a given view (i.e. based on the viewpoint direction) when each of the raster image fragment is mapped onto the 3D model surface and viewed from a variety of perspective viewpoints, including building polygonal models corresponding to building surfaces (i.e. determining polygons representing visible side faces of each building in the images based on the viewpoint direction), including building walls, building roofs, etc., such as a 3D model of the building 292 represented by polygonal surfaces, for example, and each of the polygons comprises vertices and boundary lines forming the edges of the polygon (i.e. shape, footprint, layout, contour, boundary, etc.), and at each vertex, a vector that is normal to the plane is computed (i.e. computing unit normal vectors for each side of each building), each polygon comprises vertices and boundary lines forming the edges of the polygon, including each raster image fragment of each corresponding building is mapped onto the 3D model surface and viewed from a variety of perspective viewpoints (i.e. calculating visible side polygons of each building based on the viewpoint direction using vector analysis), as indicated above), for example).

Regarding claim 6, claim 5 is incorporated and Snyder discloses the method (Par. [0045-59]) wherein the vector analysis comprises computing a dot product of a visualization of point cloud data can reveal to the human eye a great deal of information about the various objects which have been scanned. Information can also be manually extracted from the point cloud data and represented in other forms such as 3D vector points, lines and polygons, or as 3D wire frames, shells and surfaces; Par. [0045-68]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image… one or more surfaces in the 3D models are identified and the materials of the surfaces are classified using the height map, or the color map, or both (e.g. using module 50). At block 80, based on at least one of the 3D model, the height map, the color map, and the material classification, one or more haptic user interface responses are generated (e.g. using module 52)… point cloud 100 is made of many data points 102, each having spatial coordinates, as well as other data attributes (e.g. RGB data, intensity data, etc.). At FIG. 5(b), a dense polygonal representation 104 is formed from the point cloud 100. The dense polygonal representation 104 is usually formed from many polygons 106, comprising edges or lines 108… for each pixel in the image 118, the closest data point from the point cloud 100 is identified. For example, for pixel 122, the closest data point is point 124. Turning to FIG. 5(f), an elevation view 126 of the polygon 114 is shown. As discussed above, pixels represent portions of the polygons. The pixel 122 represents a portion of the polygon 114. The height of the closest data point 124, as measured from above the location of the pixel 122 on the surface of the polygon 114, is determined. In this example, the height is H1. Therefore, as shown in FIG. 5(g), the height value H1 (130) is associated with the pixel 122 in the image 118; Par. [0078-86]: a shell surface or 3D model of the extracted object is generated, comprising a dense polygon representation. At block 170, polygon reduction is applied to the dense polygon representation, thereby reducing the number of polygons. At block 172, the model or shell of the object, having a reduced number of polygons, is represented as a collection of pixels comprising an image… height mapping and the color mapping can also be applied to determine or classify the materials of objects. Generally, based on the color of a surface, the height or texture of surface, and the type of object, the type of material can be determined. For example, if the object is known to be a wall that is red and bumpy, then it can be inferred or classified that the wall material is brick… computer executable instructions are provided for classifying material… inputs 182 include an image with at least one of color mapping or height mapping, whereby the image is of an object, and a point cloud representing at least the object… the computing device 20 determines the type of object based on feature extraction of the point cloud. The type of object may be categorized in the objects database 521. Examples of object types, as well has how they are determined, are provided at block 186. In particular, an object, such as a building wall, is identified if the structure is approximately perpendicular to the ground. In another example, a building roof can be identified if it is approximately perpendicular to a building wall, or is at the top of a building structure; Par. [0120-the material or texture classification (e.g. based on color mapping and height mapping), and the height mapping that are associated with a polygon surface on the building model, can also be… represented… the wall 296 is represented by the polygon model 302 comprising two triangles (e.g. polygons)… Associated with the polygon model 302 is a height map or bump map 310 of the wall 296 and a color map 312 of the wall 296. The wall surface, according to the height map 310, is flat… the computing device 258 display on the screen 272 a 2D image of a 3D model or object, whereby the 3D model is composed of multiple polygon surfaces… the computing device 258 may also determine if there is a material classification associated with the polygon (block 346)… to form the clipping planes, at each vertex, the cross product of the boundary lines intersecting the corner are calculated to determine a normal vector. For example, at vertex 362, the cross product of the two vectors defined by lines 366 and 367 is computed to determine the normal vector 370. In a similar manner, the vectors 371, 372, and 369 are computed. These four vectors 369, 370, 371, 372 are normal to the plane of the window 360. A clipping plane, for example, clipping plane 375, can be computed by using the geometry equations defining lines 370 and 367. In this way, the plane equation of the clipping plane 375 can be calculated… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; wherein the vector analysis comprises computing a dot product of a vector defining the viewpoint direction and each unit normal vector, and wherein a non-zero dot product indicates a visible face (e.g. 3D model is composed of multiple polygon surfaces (i.e. faces) and the computing device 258 determines if there is a material classification associated with the polygon surfaces to form the clipping planes, at each vertex (i.e. indicate a visible face), when the cross product of the boundary lines intersecting the corner are calculated to determine a normal vector, including a vector normal to the window’s plane by taking the vector cross product of the boundary lines (i.e. a non-zero dot product) intersecting the given vertex (i.e. computing a dot product of a vector defining the viewpoint direction and each unit normal vector, and wherein a non-zero dot product indicates a visible face), as indicated above), for example).

Regarding claim 7, claim 1 is incorporated and Snyder discloses the method (Par. [0045-59]) further including winnowing all visible faces by determining an order of arrangement of the Z-order of objects in the 3D UI window does not require a pixel buffer. The Z-order represents the order of the objects along the Z-axis, whereby an object in front of another object blocks out the other object. In this case, as the window 360 may be angled within the 3D space, the Z-axis is determined relative to the plane of the window. The Z-axis of the window is considered to be perpendicular to the window's plane; Par. [0146]: a bounding circle or bounding polygon is centered around the ray. This acts as a filter. In particular, at block 460, any objects outside the bounding circle or polygon are not considered. For objects within the bounding circle or polygon, it is determined which of the triangle surfaces within the bounding circle or polygon intersect the ray; Par. [0232]: the 3D model is obtained from the data points having spatial coordinates by generating a shell surface of an object extracted from the data points having spatial coordinates…. the 3D model comprises a number of polygons, and the method further comprises reducing the number of polygons. In another aspect, the 3D models comprises a number of polygons, and the image is of at least one polygon of the number of polygons. In another aspect, the one or more data points based on the proximity to the given pixel comprises a predetermined number of data points closest to the given pixel. In another aspect, the predetermined number of data points is one. In another aspect, the one or more data points based on the proximity to the given pixel are located within a predetermined distance of the given pixel; further including winnowing all visible 

Regarding claim 8, claim 1 is incorporated and Snyder discloses the method (Par. [0045-59]) further including eliminating sliver polygons by removing those polygons smaller than a dimensional threshold and having a view angle above a threshold (Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; Par. [0178-190]: Surface recognition is another approach used to extract or generate 3D surfaces from 2D video. Once a polygonization is computed to a given level of simplification, the surfaces can be matched to the prior set of surfaces from an existing 3D model. The matching of surfaces can be computed by comparing vertices, size, color, or other factors… determined which of the persistent surfaces correspond to the surfaces existing in the 3D model. The shape of a persistent surface is compared to surfaces of the 3D model. If there shapes are similar, then the persistent surface is considered to be a positive match to a surface in the 3D model… if the number of persistent surfaces that do not correspond with the 3D model exceed a given threshold, then the overall match between the video input data and the 3D model is considered to be poor. In other words, the data sets are considered to have low similarity… If the data sets are similar enough, then at block 742, for each persistent surface, a 2D fragment of raster data is extracted; Par. [0232]: the 3D model is obtained from the data points having spatial coordinates by generating a shell surface of an object extracted from the data points having spatial coordinates…. the 3D model comprises a number of polygons, and the method further comprises reducing the number of polygons. In another aspect, the 3D models comprises a number of polygons, and the image is of at least one polygon of the number of polygons. In another aspect, the one or more data points based on the proximity to the given pixel comprises a predetermined number of data points closest to the given pixel. In another aspect, the predetermined number of data points is one. In another aspect, the one or more data points based on the proximity to the given pixel are located within a predetermined distance of the given pixel; further including eliminating sliver polygons by removing those polygons smaller than a dimensional threshold and having a view angle above a threshold (e.g. 3D model is obtained from the data points having spatial coordinates by generating a shell surface (i.e. visible surfaces) of an object extracted from the data points having spatial coordinates, in which the 3D model comprises a number of polygons, and the method further comprises reducing (i.e. clipping, removing, discarding, eliminating, etc.) the number of polygons based on the proximity to a given pixel (i.e. eliminating sliver polygons by removing those polygons smaller than a dimensional threshold), and calculate angle of incidence to determine the amount of distortion and the type of distortion of polygons of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface and viewed from a variety of perspective viewpoints (i.e. removing those polygons smaller than a dimensional threshold and having a view angle above a threshold), as indicated above), for example).

Regarding claim 10, Snyder discloses a computer implemented method of identifying a material in an image (Par. [0045-59]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image), comprising:
accessing multispectral spacecraft images, each image having a viewpoint direction, for a geographic area (Par. [0003-4]: to investigate an object or structure, it is known to interrogate the object or structure and collect data resulting from the interrogation… The interrogation will typically be a scan by a beam of energy propagated under controlled conditions. Other types of scanning include passive scans, such as algorithms that recover point cloud data from video or camera images. The results of the scan are stored as a collection of data points, and the position of the data points in an arbitrary frame of reference is encoded as a set of spatial-coordinates. In this way, the relative positioning of the data points can be determined and the required information extracted from them… Data having spatial coordinates may include data collected by electromagnetic sensors of remote sensing devices, which may be of either the active or the passive types. Non-limiting examples include LiDAR (Light Detection and Ranging), RADAR, SAR (Synthetic-aperture RADAR), IFSAR (Interferometric Synthetic Aperture Radar) and Satellite Imagery; Par. [0081-82]: image files can be reconstructed… different types data is gathered. In particular, the compressed image files for the height maps and the surface color maps, the approximate model which references these maps, as well as possible surface classification parameters are transmitted to the rendering module or processor (not shown)… based on the view distance and angle (e.g. zoom views, side view, etc.), the images are extracted to an appropriate resolution; Par. [0100-104]: classification methods can use different inputs, such as the signal strength of return associated with points in a point cloud, and IR or other imagery spectrums… the display of the data is interactive. A user, for example, may want to view a 3D model of one or more objects from different perspectives. The user may also want to extract different types of information from the model. The amount and variety of spatial data is available… A 3D UI is provided to address some these difficulties. A 3D UI is a user interface that can present objects using a 3D or perspective view; Par. [0117-125]: 3D UI software engine module 266 coordinates the user input for pointing or directing the position of the pointer 304 with the 3D GPU module 268. Then, the 3D GPU integrates the 3D model of the building 292, the position of the pointer 304… if, for example, the pointer 304 moves across the display 272 (e.g. in 2D) towards the protruding vents 298, based on the current perspective viewpoint of the building 292 on the display 272, then the pointer 304 would be considered moving further "into" the screen in 3D… From the perspective viewpoint, some of the pixels representing the wall 296 on the display 272 would be considered closer, while other pixels would be considered further away. For example, the further the pointer 304 moves "into" the screen (e.g. away from the perspective viewpoint), the lower the magnitude of the haptic response… the wall 296 closer towards the perspective viewpoint, then the magnitude of the haptic response will correspondingly increase. As discussed earlier, the haptic response can be a buzzing or vibrating type tactile feedback… if the pointer 304 moves along the same polygon, it is further determined if the position of the pointer 304 in the 3D model changes in depth. In other words, it is determined if the pointer 304 is moving further away or closer from the perspective point of view of the 3D model as shown on the display 272; Par. [0152]: scene 470 includes different instances of the models or objects. For example, a scene can be of a street, lined with buildings on the side, and cars positioned on the street. The area of the scene that is viewed, as well as from what perspective, is determined by the "camera" 490. The camera 490 represents the location and perspective from the user's point of view, which will determine what is displayed on the screen; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; Par. [0199-211]: video frames can be presented within a 3D view that shows the frames from the vantage point of the view, which can further be rotated around because video frames exist from multiple angles for a given view. The 3D view is not constrained to be presented from viewpoints and camera angles that correspond to the original sensor angles… building models are stored in a database and transmitted over a network to a remove viewing device. A user would `virtually` view the scene from a viewpoint standing on the street, in front of one of the buildings… system and method for geospatial navigation facilitates user interaction with geospatial datasets in 3D space… geospatial data refers to polygonal data comprising ground elevation, potentially covering a wide area It can also refer to imagery data providing ground covering; 3D features and building polygonal models; volumetric data such as point clouds, densities, and data fields; vector datasets such as networks of roadways, area delineations, etc.; and combinations of the above… In geospatial navigation system, objects, preferably all objects, in the 3D scene become interactive. In other words, objects can be selected through a pointer or cursor… Upon selecting an object, the viewpoint of the display can be precisely focused on the selected object; accessing multispectral spacecraft images for a geographic area (e.g. results of image scans of geographic areas, including geospatial datasets in 3D space, in which geospatial data includes imagery data providing ground covering (i.e. a geographic area), are stored as a collection of data points encoded as a set of spatial-coordinates, for example, and available to be accessed (i.e. retrieved, extracted, input, used, etc.) by a viewing system (i.e. accessing images for a geographic area), including data collected by electromagnetic sensors of remote sensing devices, including LiDAR (Light Detection and Ranging), RADAR, SAR (Synthetic-aperture RADAR), IFSAR (Interferometric Synthetic Aperture Radar), Satellite Imagery (i.e. spacecraft), or other imagery spectrums (i.e. multispectral spacecraft images), for example), each image having a viewpoint direction (e.g. video frames (i.e. images, photographs, etc.) are presented within a 3D view that shows the frames from the vantage point of the view (i.e. viewpoint), which can further be rotated around because video frames exist from multiple angles (i.e. directions, orientations, etc.) for a given view (i.e. each image having a viewpoint direction) when each of the raster (i.e. pixel) image fragment is 
accessing a shape file having building footprint data for the geographic area (Par. [0054-56]: the features extracted from the software 28 may be stored as data objects in an "extracted features" database 30 for future retrieval and analysis. For example, features (e.g. buildings… that have been extracted from the data (e.g. point cloud) 26 are considered separate entities or data objects, which are stored the database 30… the memory 24 is a database 520 storing one or more base models… Each base model within the base model database 520 comprises a set of data having spatial coordinates, such as those described with respect to data 26… An objects database 521 is also provided to store objects associated with certain base models. An object, comprising a number of data points, a wire frame, or a shell, has a known shape and known dimensions. Non-limiting examples of objects include buildings… The objects may include those features that have been extracted from the data having spatial coordinates 26 and stored in the extracted features database 30; Par. [0115]: display 272 shows an image of a budding 292 beside a road 300. It can be appreciated that the image of the building 292 and road 300 are generated or derived from 3D model of point cloud data. In other words, the three dimensional shape of the building 292 and the road 300 are known… As described earlier with respect to FIGS. 5 and 6, there may be a 3D model of the building 292 represented by polygonal surfaces; Par. [0179-180]: module 710 extract the raster image (e.g. collection of pixels) of the building wall and associated with the corresponding surface of the 3D building model. The extracted raster images can also be considered image fragments, as they are typically portions of the image that correspond to a surface… The video surface mapping module 710 outputs a data stream 712 of raster image fragments associated with each surface. In particular, the data stream includes the surface 716 being modified (e.g. the location and shape of the surface on the 3D model) as well as the related processed video data 714. The processed video data 714 includes the extracted raster image fragments corresponding to the surface 716, as well as the angle of incidence between the camera sensor and the surface of the real object; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; accessing a shape file having building footprint data for the geographic area (e.g. building models are stored in a database (i.e. memory) and transmitted over a network in order to be accessed (i.e. retrieved, extracted, input, etc.) by a viewing system, such as a remote viewing device, including geospatial datasets (i.e. data files) in 3D space (i.e. accessing data for the geographic area), in which geospatial data includes imagery data providing ground covering, location and shape (i.e. footprint, layout, contour, boundary, etc., file) of the surface on the 3D model (i.e. a digital surface model), including surfaces of buildings, 
accessing a digital surface model having a raster of structural elevation data for the geographic area (Par. [0054-56]: the features extracted from the software 28 may be stored as data objects in an "extracted features" database 30 for future retrieval and analysis. For example, features (e.g. buildings… that have been extracted from the data (e.g. point cloud) 26 are considered separate entities or data objects, which are stored the database 30… the memory 24 is a database 520 storing one or more base models… Each base model within the base model database 520 comprises a set of data having spatial coordinates, such as those described with respect to data 26… An objects database 521 is also provided to store objects associated with certain base models. An object, comprising a number of data points, a wire frame, or a shell, has a known shape and known dimensions. Non-limiting examples of objects include buildings… The objects may include those features that have been extracted from the data having spatial coordinates 26 and stored in the extracted features database 30; Par. [0115]: display 272 shows an image of a budding 292 beside a road 300. It can be appreciated that the image of the building 292 and road 300 are generated or derived from 3D model of point cloud data. In other words, the three dimensional shape of the building 292 and the road 300 are known… As described earlier with respect to FIGS. 5 and 6, there may be a 3D model of the building 292 represented by polygonal surfaces; Par. [0179-180]: module 710 extract the raster image (e.g. collection of pixels) of the building wall and associated with the corresponding surface of the 3D building model. The extracted raster images can also be considered image fragments, as they are typically portions of the image that correspond to a surface… The video surface mapping module 710 outputs a data stream 712 of raster image fragments associated with each surface. In particular, the data stream includes the surface 716 being modified (e.g. the location and shape of the surface on the 3D model) as well as the related processed video data 714. The processed video data 714 includes the extracted raster image fragments corresponding to the surface 716, as well as the angle of incidence between the camera sensor and the surface of the real object; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; accessing a digital surface model having a raster of structural elevation data for the geographic area (e.g. building models are stored in a database (i.e. memory) and transmitted over a network in order to be accessed (i.e. retrieved, extracted, input, etc.) by a viewing 
clipping the structural elevation data using the building footprint data to determine building heights at building borders for each building in the geographic area (Par. [0059]: generating a height map or bump map for an image based on data with spatial coordinates… Module 50 is for classifying materials of an object shown in an image, whereby the image is associated with at least one of a height map and a color map… Module 54 includes a 3D clipping module 58; Par. [0129-137]: traditional two-dimensional planes may be displayed as windows in a 3D environment. This operation is generally referred to as windowing… the window is a rectangular area of the screen where data or information is displayed in 2D. Furthermore, in a window, the data or information is displayed within the boundary of the window but not outside (e.g. also called clipping)… The desired effect is to present a 2D window so it visually appears on a 3D plane within a 3D scene or environment. A typical approach is to render the window content to a 2D pixel buffer, which is then used as a texture map within the Graphics Processing Unit (GPU) to present the window in a scene. In particular, the clipping of data or information is done through 2D rectangles in a pixel buffer… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex. This results in four vectors (e.g. vectors 369, 370, 371, 372) at each corner normal to the window plane. At block 400, for each boundary line, compute a clipping plane defined by the vector of the boundary line and at least one normal vector intersecting a vertex also lying on the boundary line. This results in four clipping plane that intersect each of the boundary lines. At block 402, the "3D" objects are displayed in the window plane; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; clipping the structural elevation data using the building footprint data to determine building heights at building borders for each building in the geographic area (e.g. building models stored in a database and transmitted over a network in order to be accessed by a viewing system, such as a remote viewing device, including geospatial datasets in 3D space, in which geospatial data includes imagery data providing ground covering (i.e. the geographic area), location and shape (i.e. borders, footprint, layout, contour, boundary, etc. ) of the surface on the 3D model, including surfaces of objects, 
determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis;
for each visible side faces in the geographic area, associating ones of [one or more of] of the polygons to a building footprint of a building in the geographic area; and
identifying materials in the polygons associated with each building (Par. [0006]: visualization of point cloud data can reveal to the human eye a great deal of information about the various objects which have been scanned. Information can also be manually extracted from the point cloud data and represented in other forms such as 3D vector points, lines and polygons, or as 3D wire frames, shells and surfaces; Par. [0045-68]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image… one or more surfaces in the 3D models are identified and the materials of the surfaces are classified using the height map, or the color map, or both (e.g. using module 50). At block 80, based on at least one of the 3D model, the height map, the color map, and the material classification, one or more haptic user interface responses are generated (e.g. using module 52)… point cloud 100 is made of many data points 102, each having spatial coordinates, as well as other data attributes (e.g. RGB data, intensity data, etc.). At FIG. 5(b), a dense polygonal representation 104 is formed from the point cloud 100. The dense polygonal representation 104 is usually formed from many polygons 106, comprising edges or lines 108… for each pixel in the image 118, the closest data point from the point cloud 100 is identified. For example, for pixel 122, the closest data point is point 124. Turning to FIG. 5(f), an elevation view 126 of the polygon 114 is shown. As discussed above, pixels represent portions of the polygons. The pixel 122 represents a portion of the polygon 114. The height of the closest data point 124, as measured from above the location of the pixel 122 on the surface of the polygon 114, is determined. In this example, the height is H1. Therefore, as shown in FIG. 5(g), the height value H1 (130) is associated with the pixel 122 in the image 118; Par. [0078-86]: a shell surface or 3D model of the extracted object is generated, comprising a dense polygon representation. At block 170, polygon reduction is applied to the dense polygon representation, thereby reducing the number of polygons. At block 172, the model or shell of the object, having a reduced number of polygons, is represented as a collection of pixels comprising an image… height mapping and the color mapping can also be applied to determine or classify the materials of objects. Generally, based on the color of a surface, the height or texture of surface, and the type of object, the type of material can be determined. For example, if the object is known to be a wall that is red and bumpy, then it can be inferred or classified that the wall material is brick… computer executable instructions are provided for classifying material… inputs 182 include an image with at least one of color mapping or height mapping, whereby the image is of an object, and a point cloud representing at least the object… the computing device 20 determines the type of object based on feature extraction of the point cloud. The type of object may be categorized in the objects database 521. Examples of object types, as well has how they are determined, are provided at block 186. In particular, an object, such as a building wall, is identified if the structure is approximately perpendicular to the ground. In another example, a building roof can be identified if it is approximately perpendicular to a building wall, or is at the top of a building structure; Par. [0120-137]: the material or texture classification (e.g. based on color mapping and height mapping), and the height mapping that are associated with a polygon surface on the building model, can also be… represented… the wall 296 is represented by the polygon model 302 comprising two triangles (e.g. polygons)… Associated with the polygon model 302 is a height map or bump map 310 of the wall 296 and a color map 312 of the wall 296. The wall surface, according to the height map 310, is flat… the computing device 258 display on the screen 272 a 2D image of a 3D model or object, whereby the 3D model is composed of multiple polygon surfaces… the computing device 258 may also determine if there is a material classification associated with the polygon (block 346)… to form the clipping planes, at each vertex, the cross product of the boundary lines intersecting the corner are calculated to determine a normal vector. For example, at vertex 362, the cross product of the two vectors defined by lines 366 and 367 is computed to determine the normal vector 370. In a similar manner, the vectors 371, 372, and 369 are computed. These four vectors 369, 370, 371, 372 are normal to the plane of the window 360. A clipping plane, for example, clipping plane 375, can be computed by using the geometry equations defining lines 370 and 367. In this way, the plane equation of the clipping plane 375 can be calculated… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis (e.g. video frames (i.e. the images, photographs, etc.) are presented within a 3D view that shows the frames from the vantage point of the view (i.e. viewpoint), in which video frames exist from multiple angles (i.e. viewpoints, directions, orientations, etc.) for a given view (i.e. based on the viewpoint direction) when each of the raster image fragment is mapped onto the 3D model surface and viewed from a variety of perspective viewpoints, including building polygonal models corresponding to building surfaces (i.e. determining polygons representing visible side faces of each building in the images based on the viewpoint direction), including building walls, building roofs, etc., such as a 3D model of the 

Regarding claim 17, Snyder discloses a non-transitory processor readable storage device (Par. [0061]: Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data, except transitory propagating signals per se) having processor readable code embodied on the processor readable storage device, the processor readable code programming one or more processors to perform a method (Par. [0045-59]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image) comprising:
accessing multispectral spacecraft images of a geographic area, each image having a viewpoint direction (Par. [0003-4]: to investigate an object or structure, it is known to interrogate the object or structure and collect data resulting from the interrogation… The interrogation will typically be a scan by a beam of energy propagated under controlled conditions. Other types of scanning include passive scans, such as algorithms that recover point cloud data from video or camera images. The results of the scan are stored as a collection of data points, and the position of the data points in an arbitrary frame of reference is encoded as a set of spatial-coordinates. In this way, the relative positioning of the data points can be determined and the required information extracted from them… Data having spatial coordinates may include data collected by electromagnetic sensors of remote sensing devices, which may be of either the active or the passive types. Non-limiting examples include LiDAR (Light Detection and Ranging), RADAR, SAR (Synthetic-aperture RADAR), IFSAR (Interferometric Synthetic Aperture Radar) and Satellite Imagery; Par. [0081-82]: image files can be reconstructed… different types data is gathered. In particular, the compressed image files for the height maps and the surface color maps, the approximate model which references these maps, as well as possible surface classification parameters are transmitted to the rendering module or processor (not shown)… based on the view distance and angle (e.g. zoom views, side view, etc.), the images are extracted to an appropriate resolution; Par. [0100-104]: classification methods can use different inputs, such as the signal strength of return associated with points in a point cloud, and IR or other imagery spectrums… the display of the data is interactive. A user, for example, may want to view a 3D model of one or more objects from different perspectives. The user may also want to extract different types of information from the model. The amount and variety of spatial data is available… A 3D UI is provided to address some these difficulties. A 3D UI is a user interface that can present objects using a 3D or perspective view; Par. [0117-125]: 3D UI software engine module 266 coordinates the user input for pointing or directing the position of the pointer 304 with the 3D GPU module 268. Then, the 3D GPU integrates the 3D model of the building 292, the position of the pointer 304… if, for example, the pointer 304 moves across the display 272 (e.g. in 2D) towards the protruding vents 298, based on the current perspective viewpoint of the building 292 on the display 272, then the pointer 304 would be considered moving further "into" the screen in 3D… From the perspective viewpoint, some of the pixels representing the wall 296 on the display 272 would be considered closer, while other pixels would be considered further away. For example, the further the pointer 304 moves "into" the screen (e.g. away from the perspective viewpoint), the lower the magnitude of the haptic response… the wall 296 closer towards the perspective viewpoint, then the magnitude of the haptic response will correspondingly increase. As discussed earlier, the haptic response can be a buzzing or vibrating type tactile feedback… if the pointer 304 moves along the same polygon, it is further determined if the position of the pointer 304 in the 3D model changes in depth. In other words, it is determined if the pointer 304 is moving further away or closer from the perspective point of view of the 3D model as shown on the display 272; Par. [0152]: scene 470 includes different instances of the models or objects. For example, a scene can be of a street, lined with buildings on the side, and cars positioned on the street. The area of the scene that is viewed, as well as from what perspective, is determined by the "camera" 490. The camera 490 represents the location and perspective from the user's point of view, which will determine what is displayed on the screen; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; Par. [0199-211]: video frames can be presented within a 3D view that shows the frames from the vantage point of the view, which can further be rotated around because video frames exist from multiple angles for a given view. The 3D view is not constrained to be presented from viewpoints and camera angles that correspond to the original sensor angles… building models are stored in a database and transmitted over a network to a remove viewing device. A user would `virtually` view the scene from a viewpoint standing on the street, in front of one of the buildings… system and method for geospatial navigation facilitates user interaction with geospatial datasets in 3D space… geospatial data refers to polygonal data comprising ground elevation, potentially covering a wide area It can also refer to imagery data providing ground covering; 3D features and building polygonal models; volumetric data such as point clouds, densities, and data fields; vector datasets such as networks of roadways, area delineations, etc.; and combinations of the above… In geospatial navigation system, objects, preferably all objects, in the 3D scene become interactive. In other words, objects can be selected through a pointer or cursor… Upon selecting an object, the viewpoint of the display can be precisely focused on the selected object; accessing multispectral spacecraft images for a geographic area (e.g. results of image scans of geographic areas, including geospatial datasets in 3D space, in which geospatial data includes imagery data providing ground covering (i.e. a geographic area), are stored as a collection of data points encoded as a set of spatial-coordinates, for example, and available to be accessed (i.e. retrieved, extracted, input, used, etc.) by a viewing system (i.e. accessing images for a geographic area), including data collected by electromagnetic sensors of remote sensing devices, including LiDAR (Light Detection and Ranging), RADAR, SAR (Synthetic-aperture RADAR), IFSAR (Interferometric Synthetic Aperture Radar), Satellite Imagery (i.e. spacecraft), or other imagery spectrums (i.e. multispectral spacecraft images), for example), each image 
accessing building footprint data comprising one or more building footprints for buildings in the geographic area from a shape file; 
accessing a raster of structural elevation data for the geographic area from a digital surface model (Par. [0054-56]: the features extracted from the software 28 may be stored as data objects in an "extracted features" database 30 for future retrieval and analysis. For example, features (e.g. buildings… that have been extracted from the data (e.g. point cloud) 26 are considered separate entities or data objects, which are stored the database 30… the memory 24 is a database 520 storing one or more base models… Each base model within the base model database 520 comprises a set of data having spatial coordinates, such as those described with respect to data 26… An objects database 521 is also provided to store objects associated with certain base models. An object, comprising a number of data points, a wire frame, or a shell, has a known shape and known dimensions. Non-limiting examples of objects include buildings… The objects may include those features that have been extracted from the data having spatial coordinates 26 and stored in the extracted features database 30; Par. [0115]: display 272 shows an image of a budding 292 beside a road 300. It can be appreciated that the image of the building 292 and road 300 are generated or derived from 3D model of point cloud data. In other words, the three dimensional shape of the building 292 and the road 300 are known… As described earlier with respect to FIGS. 5 and 6, there may be a 3D model of the building 292 represented by polygonal surfaces; Par. [0179-180]: module 710 extract the raster image (e.g. collection of pixels) of the building wall and associated with the corresponding surface of the 3D building model. The extracted raster images can also be considered image fragments, as they are typically portions of the image that correspond to a surface… The video surface mapping module 710 outputs a data stream 712 of raster image fragments associated with each surface. In particular, the data stream includes the surface 716 being modified (e.g. the location and shape of the surface on the 3D model) as well as the related processed video data 714. The processed video data 714 includes the extracted raster image fragments corresponding to the surface 716, as well as the angle of incidence between the camera sensor and the surface of the real object; Par. [0180-186]: angle of incidence is used to determine the amount of distortion and the type of distortion of the raster image fragment, so that, if desired, the raster image fragment can be mapped onto the 3D model surface 716 and viewed from a variety of perspective viewpoints… the surfaces from video data are extracted… surfaces are extracted using a process such as triangulation from multiple image views or frames, and video pixels corresponding to each surface fragment are assigned to a surface based on their triangulated location during the extraction process; accessing a 
for each building in the geographic area, clipping the structural elevation data using the building footprint data to determine building heights (Par. [0059]: generating a height map or bump map for an image based on data with spatial coordinates… Module 50 is for classifying materials of an object shown in an image, whereby the image is associated with at least one of a height map and a color map… Module 54 includes a 3D clipping module 58; Par. [0129-137]: traditional two-dimensional planes may be displayed as windows in a 3D environment. This operation is generally referred to as windowing… the window is a rectangular area of the screen where data or information is displayed in 2D. Furthermore, in a window, the data or information is displayed within the boundary of the window but not outside (e.g. also called clipping)… The desired effect is to present a 2D window so it visually appears on a 3D plane within a 3D scene or environment. A typical approach is to render the window content to a 2D pixel buffer, which is then used as a texture map within the Graphics Processing Unit (GPU) to present the window in a scene. In particular, the clipping of data or information is done through 2D rectangles in a pixel buffer… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex. This results in four vectors (e.g. vectors 369, 370, 371, 372) at each corner normal to the window plane. At block 400, for each boundary line, compute a clipping plane defined by the vector of the boundary line and at least one normal vector intersecting a vertex also lying on the boundary line. This results in four clipping plane that intersect each of the boundary lines. At block 402, the "3D" objects are displayed in the window plane; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; clipping the structural elevation data using the building footprint data to determine building heights at building borders for each building in the geographic area (e.g. building models stored in a database and transmitted over a network in order to be accessed by a viewing system, such as a remote viewing device, including geospatial 
after clipping the structural elevation data for each building, determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis;
for each visible side faces in the geographic area, associating ones of [one or more of] the polygons to a building footprint of a building in the geographic area; and
identifying materials in the polygons associated with each building (Par. [0006]: visualization of point cloud data can reveal to the human eye a great deal of information about the various objects which have been scanned. Information can also be manually extracted from the point cloud data and represented in other forms such as 3D vector points, lines and polygons, or as 3D wire frames, shells and surfaces; Par. [0045-68]: systems and methods display the data generated from the data points having spatial coordinates. The processing and display of the data may be carried out automatically by a computing device… classifying materials of an object shown in an image… one or more surfaces in the 3D models are identified and the materials of the surfaces are classified using the height map, or the color map, or both (e.g. using module 50). At block 80, based on at least one of the 3D model, the height map, the color map, and the material classification, one or more haptic user interface responses are generated (e.g. using module 52)… point cloud 100 is made of many data points 102, each having spatial coordinates, as well as other data attributes (e.g. RGB data, intensity data, etc.). At FIG. 5(b), a dense polygonal representation 104 is formed from the point cloud 100. The dense polygonal representation 104 is usually formed from many polygons 106, comprising edges or lines 108… for each pixel in the image 118, the closest data point from the point cloud 100 is identified. For example, for pixel 122, the closest data point is point 124. Turning to FIG. 5(f), an elevation view 126 of the polygon 114 is shown. As discussed above, pixels represent portions of the polygons. The pixel 122 represents a portion of the polygon 114. The height of the closest data point 124, as measured from above the location of the pixel 122 on the surface of the polygon 114, is determined. In this example, the height is H1. Therefore, as shown in FIG. 5(g), the height value H1 (130) is associated with the pixel 122 in the image 118; Par. [0078-86]: a shell surface or 3D model of the extracted object is generated, comprising a dense polygon representation. At block 170, polygon reduction is applied to the dense polygon representation, thereby reducing the number of polygons. At block 172, the model or shell of the object, having a reduced number of polygons, is represented as a collection of pixels comprising an image… height mapping and the color mapping can also be applied to determine or classify the materials of objects. Generally, based on the color of a surface, the height or texture of surface, and the type of object, the type of material can be determined. For example, if the object is known to be a wall that is red and bumpy, then it can be inferred or classified that the wall material is brick… computer executable instructions are provided for classifying material… inputs 182 include an image with at least one of color mapping or height mapping, whereby the image is of an object, and a point cloud representing at least the object… the computing device 20 determines the type of object based on feature extraction of the point cloud. The type of object may be categorized in the objects database 521. Examples of object types, as well has how they are determined, are provided at block 186. In particular, an object, such as a building wall, is identified if the structure is approximately perpendicular to the ground. In another example, a building roof can be identified if it is approximately perpendicular to a building wall, or is at the top of a building structure; Par. [0120-137]: the material or texture classification (e.g. based on color mapping and height mapping), and the height mapping that are associated with a polygon surface on the building model, can also be… represented… the wall 296 is represented by the polygon model 302 comprising two triangles (e.g. polygons)… Associated with the polygon model 302 is a height map or bump map 310 of the wall 296 and a color map 312 of the wall 296. The wall surface, according to the height map 310, is flat… the computing device 258 display on the screen 272 a 2D image of a 3D model or object, whereby the 3D model is composed of multiple polygon surfaces… the computing device 258 may also determine if there is a material classification associated with the polygon (block 346)… to form the clipping planes, at each vertex, the cross product of the boundary lines intersecting the corner are calculated to determine a normal vector. For example, at vertex 362, the cross product of the two vectors defined by lines 366 and 367 is computed to determine the normal vector 370. In a similar manner, the vectors 371, 372, and 369 are computed. These four vectors 369, 370, 371, 372 are normal to the plane of the window 360. A clipping plane, for example, clipping plane 375, can be computed by using the geometry equations defining lines 370 and 367. In this way, the plane equation of the clipping plane 375 can be calculated… using line geometry, the lines (e.g. lines 365, 366, 367, 368) defining the window boundary from the four vertices are computed. At block 386, at each vertex, a vector normal to the window's plane is computed. This is done by taking the vector cross product of the boundary lines intersecting the given vertex; Par. [0230-240]: displaying data having spatial coordinates, the method comprising: obtaining a 3D model, the 3D model comprising the data having spatial coordinates; generating a height map from the data; generating a color map from the data; identifying and determining a material classification for one or more surfaces in the 3D model based on at least one of the height map… generating a height map from data points having spatial coordinates, the method comprising: obtaining a 3D model from the data points having spatial coordinates; generating an image of least a portion of the 3D model, the image comprising pixels; for a given pixel in the image, identifying one or more data points based on proximity to the given pixel; determining a height value based on the one or more data points; and associating the height value with the given pixel… the material classification is associated with the object… the 3D model is generated from data points having spatial coordinates… the type of the object is any one of a building wall, a building roof … displaying a window on a display screen, the window defined by a polygon in a plane located in a 3D space, the method comprising: computing clipping planes projecting from each edge of the polygon, the clipping planes normal to the polygon; providing a 3D object in the window, a portion of the 3D object located within a space defined by the clipping planes and the polygon, and another portion of the 3D object located outside the space defined by the clipping planes and the polygon… wherein: the polygon comprises vertices and boundary lines forming the edges of the polygon; at each vertex a vector that is normal to the plane is computed; and each clipping plane is defined by at least one vector that is normal to the plane and at least one edge. In another aspect, at least one of edge of at least one of the triangles, located within the portion of the 3D object located within the space defined by the clipping planes and the polygon, are flush with at least one edge of the polygon; after clipping the structural elevation data for each building, determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis (e.g. building models stored in a database and transmitted over a network in order to be accessed by a viewing system, such as a remote viewing device, including geospatial datasets in 3D space, in which geospatial data includes imagery data providing ground covering (i.e. the geographic area), location and shape (i.e. footprint, 

Regarding claim 20, claim 19 is incorporated and Snyder discloses the computer readable medium (Par. [0061]) further including:
determining an order of polygons along the view direction and clipping those polygons more distant in the view direction based on a centroid computed for each building; and
eliminating sliver polygons by removing those polygons smaller than a dimensional threshold and having a view angle above a threshold prior to identifying (Par. [0141]: arrangement of the Z-order of objects in the 3D UI window does not require a pixel buffer. The Z-order represents the order of the objects along the Z-axis, whereby an object in front of another object blocks out the other object. In this case, as the window 360 may be angled within the 3D space, the Z-axis is determined relative to the plane of the window. The Z-axis of the window is considered to be perpendicular to the window's plane; Par. [0146]: a bounding circle or bounding polygon is centered around the ray. This acts as a filter. In particular, at block 460, any objects outside the bounding circle or polygon are not considered. For objects within the bounding circle or polygon, it is determined which of the triangle surfaces within the bounding circle or polygon intersect the ray; Par. [0232]: the 3D model is obtained from the data points having spatial coordinates by generating a shell surface of an object extracted from the data points having spatial coordinates…. the 3D model comprises a number of polygons, and the method further comprises reducing the number of polygons. In another aspect, the 3D models comprises a number of polygons, and the image is of at least one polygon of the number of polygons. In another aspect, the one or more data points based on the proximity to the given pixel comprises a predetermined number of data points closest to the given pixel. In another aspect, the predetermined number of data points is one. In another aspect, the one or more data points based on the proximity to the given pixel are located within a predetermined distance of the given pixel; further including winnowing all visible faces by determining an order of polygons along the view direction and clipping those polygons more distant in the view direction based on a centroid computed for each building (e.g. 3D model is obtained from the data points having spatial coordinates by generating a shell surface (i.e. visible surfaces) of an object extracted from the data points having spatial coordinates, in which the 3D model comprises a number of polygons, including Z-order representing the order of the objects along the Z-axis (i.e. determining an order of polygons along the view direction), for example, and the method further comprises reducing (i.e. clipping, removing, discarding, etc.) the number of polygons based on the proximity to a given pixel, including pixels corresponding to a centroid computed for each building, by determining (i.e. winnowing, examining, calculating, etc.) a predetermined number of data points closest to the given pixel, including one or more data points determined based on the proximity to the given pixel are located within a predetermined distance of the given pixel (i.e. clipping those polygons more distant in the view direction based on a centroid computed for each building), as indicated above), for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, in view of Coleman et al. (A) (U.S. PG Publication No. 2007/0036467 A1), hereafter referred to as Coleman.

Regarding claim 9, claim 1 is incorporated and Snyder discloses the method (Par. [0045-59]), but fails to teach the following as further recited in claim 9.
However, Coleman teaches wherein the identifying comprises using a Spectral Angle Mapper and nominal spectrums for various types of building materials (Par. [0025-34]: software, firmware, or combination thereof operable to sensor images or other present graphics to one or more users or viewers and/or to develop, customize, or otherwise dynamically generate sensor images by using, among other things, material classifications and/or encoded thermal curves. For example, development environment 130 may generate the image visualization using the following inputs: i) out-the-window (OTW), photo texture and other multispectral files; ii) material classified textures and optionally pre-generated radiance or reflectance textures to associate texture colors with real world materials and to generate sensor textures; iii) a database of atmospheric quantities and material surface temperatures that describes the atmospheric states (weather conditions), defines spectral band of the sensor, and provides look up table at runtime for pre-computed sensor quantities; and iv) a materials database, which contains the thermal properties and spectral reflectance data for materials… files that help identify elevation, imagery, materials, and/or features of particular environments. Generally, elevation data defines the " shape" of the terrain, which can be converted to 3D polygonal form as a terrain skin or to raster form as a normal map (or bump map)… Materials database 140 may also include, reference, or be coupled with a text file, perhaps termed a sub-material map, which specifies how the index above maps to a more specific material; Par. [0041-42]: Bump Textures (or bump maps or imagery) are commonly raster files including normal vector information… bump imagery may provide lighting information at a per-pixel resolution, thus helping to overcome previous designs that have too few vertices to effectively carry normal vectors. The may allow the mip-mapping effect of pixel rendering to smoothly transition LOD boundaries… Reflectance textures are generally geo-specific textures that capture reflectance characteristics of the terrain as modeled by a sensor in some specific spectral wavelength band... Reflectance textures covering geo-specific terrain may be termed "reflectance imagery"; Par. [0074]: angular dependence of the specular term (a dimensionless quantity specifying the amount of the specular component reflected at the viewer angle); wherein the identifying comprises using a Spectral Angle Mapper and nominal spectrums for various types of building materials (e.g. 
Snyder and Coleman are considered to be analogous art because they pertain to 3D polygonal modeling using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method which displays the data generated from the data points having spatial coordinates carried out automatically by a computing device to classify materials of an object shown in an image (as disclosed by Snyder) with wherein the identifying comprises using a Spectral Angle Mapper and nominal spectrums for various types of building material (as taught by Coleman, Abstract, Par. [0025-34, 41-42, 74]) to perform material classification of an image based on spectral reflectance data for materials (Coleman, Abstract, Par. [0003-5, 17, 24).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claims 1-2 in their entirety, the further limitations of “…wherein clipping the elevation data comprises:
clipping the raster using the building footprint data to extract an interior area of each building to determine an interior elevation of each building;
clipping the raster using the building footprint data to extract an exterior border of the building to determine a ground elevation; and 
calculating a building height of each building in the building footprint data as a maximum interior elevation of each building minus the ground elevation of each building” as recited in claim 3.  
Claims 11 and 18 recite similar concept as in claim 11. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668